DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
Claims 1-6, 8-12 and 14-22 are allowed.
With respect to claims 1, 11 and 19, the prior art of record does not disclose                                                                                                                                                                 illumination module for a vehicle, said illumination module configured for mounting at a side of a vehicle, said illumination module comprising: an illumination source and a three dimensional single formed lens optic; wherein said illumination source comprises a single light emitting diode; wherein said single light emitting diode is mounted at a circuit board; wherein said circuit board is accommodated at an upper end of a housing of said illumination module, and wherein a plurality of electrical terminals extend from said circuit board; wherein an outer cover is disposed at a lower end of said housing; wherein said three dimensional single formed lens optic is disposed at said lower end of said housing; wherein said circuit board is angled relative to said outer cover; wherein, when said single light emitting diode is operated to emit light and when said illumination module is mounted at a side of a vehicle equipped with said illumination module, emitted light passes through said three dimensional single formed lens optic; wherein said three dimensional single formed lens optic is configured such that light emitted by said single light emitting diode that passes through said three dimensional single formed 
The closest prior  art of record Leis discloses an illumination module for a vehicle (see fig.2, 4, 5 and 6), said illumination module (see the fig.2, 4-6) configured for mounting at a side of a vehicle (see fig.1, 4), said illumination module (fig.2, 4-6) comprising: an illumination source (see fig.2, and the light emitting diode of 5) and a three dimensional single formed lens optic (see fig.2, 6); wherein said illumination source (see fig.2) comprises a single light emitting diode (fig.2, the light emitting diode 
inexpensively realized by means of a light emitting diode, wherein the light of this light
emitting diode is projected by means of a single free-form surface in the predetermined
illumination field. For this purpose, the free-form surface according to the projection
specifications for the illumination field was previously calculated accordingly.”), over an
illuminated ground region (see the ground region in figs.1-3 ) at or near the side of the
equipped vehicle (see fig.1, proximity of 1 and 2) at which said illumination module is
mounted (see the location of the light source of fig.2, 4 ); and wherein the ground illumination pattern comprises (a) general illumination of the illuminated ground region (
see the 4th to last para.: “The geometry of the surface of the freeform surface 6 Is
adjusted by appropriate calculations so that the freeform surface 6 in the illumination
field 2 images a highlighted or shadowed logo 7. Instead of a logo 7, other characters
are possible, which are highlighted in the otherwise not necessarily uniform illumination
field 2 or reset dark”) and (b) within the illuminated ground region (see 7 in fig.3),
wherein said three dimensional single formed lens optic (see the lens optic of 6 in fig.2)
is configured such that light emitted (see the light of 2 in figs.1 and 2 ) by said single
light emitting diode (see the single light emitting diode of 5 in fig.2) that passes through
said three dimensional single formed lens optic (see the three dimensional single formed lens optic of 6 in fig.2) provides at least one of (i) an icon (see the icon of fig.3,
7) projected onto a portion of the illuminated ground region (see the ground region
disclosed in fig.1) at or near the side of the equipped vehicle (see the location of 2 in
fig.1), wherein the projected icon (see the projected icon of fig.3, 2 and 7) has a light
intensity greater (see the illumination of 2 and the non-shaded parts of 7 in fig.3) than
illumination of the illuminated ground region adjacent to the projected icon (see the
shaded part of 7 in fig.3 or see the disclosure in the 4" to last para.: “so that the
freeform surface 6 in the illumination field 2 images a highlighted logo 7’, also see 3rd
from last para.: “On the uniformly illuminated illumination field 2 a lighter highlighted
logo 7 is shown’), (ii) a logo (see the logo of 7 in fig.3) projected onto a portion of the
illuminated ground region (see the ground region disclosed in fig.1) at or near the side
of the equipped vehicle (see the location of 2 in fig.1), wherein the projected logo (see
the projected logo of fig.3, 2 and 7) has a light intensity greater (see the illumination of 2
and the non-shaded parts of 7 in fig.3) than illumination of the illuminated ground region
adjacent to the projected logo (see the shaded part of 7 in fig.3 or see the disclosure in
the 4th to last para.: “so that the freeform surface 6 in the illumination field 2 images a
highlighted logo 7”; also see 3rd from last para.: “On the uniformly illuminated
illumination field 2 a lighter highlighted logo 7 is shown’), and (iii) indicia (see the indicia
of 7 in fig.3) projected onto a portion of the illuminated ground region (see the ground
region disclosed in fig.1) at or near the side of the equipped vehicle(see the location of
2 in fig.1), wherein the projected indicia (See the projected indicia of fig.3, 2 and 7) has a light intensity greater (see the illumination of 2 and the non-shaded parts of 7 in fig.3) than illumination of the illuminated ground region adjacent to the projected indicia(see the shaded part of 7 in fig.3 or see the disclosure in the 4th to last para.: “so that the freeform surface 6 in the illumination field 2 images a highlighted logo 7”; also see 3rd from last para.: “On the uniformly illuminated illumination field 2 a lighter highlighted logo 7 is shown’), wherein, with said illumination module (see the illumination module of fig.1, 4 and 5 in fig.2) mounted at the side of the equipped vehicle (see the side of the vehicle 1 in fig.1) and when said single light emitting diode (see the single light emitting diode 5 in fig.2) is operated to emit light (see the operation of 4 in fig.1), the general ground illumination over the illuminated ground region comprises illumination of at least a brightness (see the operation of 5 in fig.2) over a600mm by 1200mm rectangular shaped illuminated ground region (see the rectangular region disclosed in fig.1, which is at least 600mm by 1200mm, since it is 800mm by 1200mm).
Leis does not disclose wherein said single light emitting diode is mounted at a
circuit board; wherein said circuit board is accommodated at an upper end of a housing of said illumination module, and wherein a plurality of electrical terminals extend from said circuit board; wherein an outer cover is disposed at a lower end of said housing; wherein said three dimensional single formed lens optic is disposed at said lower end of said housing; wherein said circuit board is angled relative to said outer cover and utilizing an illumination of at least 2 lux over a 600 mm by 1200 mm and utilizing an illumination of at least 2 lux over a 600 mm by 1200 mm.
Claims 2-6, 8-10, 12, 14-18 and 22 are allowed as they depend from an allowed claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY L BROOKS/Primary Examiner, Art Unit 2882